—Appeal by the defendant from a judgment of the County Court, Suffolk County (Ohlig, J.), rendered May 1, 1997, convicting him of murder in the second degree, upon a jury verdict, and imposing a sentence of an indeterminate term of 25 years to life imprisonment.
Ordered that the judgment is modified, as a matter of discretion in the interest of justice, by reducing the sentence from an *566indeterminate term of 25 years to life imprisonment to an indeterminate term of 15 years to life imprisonment; as so modified, the judgment is affirmed.
The defendant’s contention that the People failed to prove his guilt by legally sufficient evidence is unpreserved for appellate review (see, People v Gray, 86 NY2d 10; CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of murder in the second degree beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the jury’s rejection of the defendant’s duress defense was not against the weight of the evidence {see, CPL 470.15 [5]; People v Rosado, 244 AD2d 772).
The sentence imposed was unduly harsh under the circumstances.
The defendant’s remaining contention is without merit. Friedmann, J. P., Florio, McGinity and Luciano, JJ., concur.